DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MICHAEL FURFARO and LISA FURFARO,
                          Appellant,

                                    v.

           DEUTSCHE BANK NATIONAL TRUST COMPANY,
                          Appellee.

                              No. 4D19-3133

                          [January 21, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 502018CA007985.

  Russell S. Prince of Palma & Prince, PA, Tampa, for appellant.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.